DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on 11/18/2019, 12/23/2019, 02/20/2020, 06/05/2020, 08/14/2020, 09/24/2020, 12/02/2020, 06/09/2021, 08/06/2021 and 08/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1, lines 9 and 10 have a “the3” and “characteriz3ed” the Examiner suggest amending the aforementioned recitations to “the” and “characterized”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner suggest amending the aforementioned recitation to “the compress of the tubing opening a flowpath”
	Regarding claim 1, there is lack of antecedent basis for “the diameter of the opening within the side port.”
	Regarding claim 2, the recitation “wherein the antimicrobial agent (34/36) is contained within a material from which the actuator is formed, preferably wherein the material is a UV curable material, more preferably wherein the material comprises a coating on a surface of another material from which the actuator is formed” is indefinite because it is not clear if the preferences are being claim or if they are just preferences.”  For examination purposes the aforementioned recitation has been interpreted as “wherein the antimicrobial agent is contained within a material from which the actuator is formed.”
Regarding claim 4, the recitation “wherein the antimicrobial agent is contained within a lubricant applied to a surface of the actuator, preferably wherein the antimicrobial agent comprises one or more of the chlorhexidine diacetate or chlorhexidine gluconate, more preferably wherein the lubricant comprises fused silica” is indefinite because it is not clear if the preferences are being claim or if they are just preferences. For examination purposes the aforementioned recitation has been interpreted as “wherein the antimicrobial agent is contained within a lubricant.”
Claims 2-8 are rejected as they depend from, and therefore incorporate the claimed subject matter from claims rejected under this statute.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites “wherein the actuator comprises a lumen through which fluid flows from the device into the inner lumen” which is recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (Patent No. 5,810,768) in view of Schmidt et al. (Patent No. 5,613,663) in view of Harding (Pub. No. 2008/01161763).
Regarding claim 1, Lopez teaches a ported catheter comprising: a catheter adapter (10, Fig. 1) having an inner lumen (26/27, Fig. 1); a side port (12, Fig. 1) forming an opening (lumen of 12 and opening at 16, see Fig. 1) through a sidewall (wall of 11) of the catheter adapter (10, see Fig. 1 illustrating the opening of 12 formed through the side wall of 10) into the inner lumen (26/27, see Fig. 1); a tubing (24, Fig. 1) positioned within the inner lumen (26/27, see Fig. 1) to cover the opening (lumen of 12 and opening at 16) formed by the side port (12); and an actuator (25, see Fig. 4) contained within the side port (12, see Fig. 2 illustrating 31 contained within the sideport 12), the actuator (25) being configured to compress the tubing (24) inwardly when a device (31, see Figs. 2 and 4) is inserted into the side port (12, see Figs. 2-3, and Col. 7, lines 24-35), the3 inward compression of the tubing (24) opening a flowpath from the side port (12) into the inner lumen (26/27, see Fig. 1 and Col. 5, lines 64-67 through Col. 6, lines 1-8).
Lopez does not teach a catheter extending distally from the catheter adapter and (25) comprises one or more antimicrobial agent(s), wherein the actuator comprises a lumen through which fluid may flow and a bottom portion having a diameter that is smaller than the diameter of the opening within the side port and a top portion having a diameter that is larger than the diameter of the opening within the side port and wherein the antimicrobial agent(s) elute into a fluid when the fluid contacts the actuator.  
However, Schmidt et al. teaches a ported catheter (Fig. 3) comprising: a catheter adapter (610,Fig. 3) having an inner lumen (615, Fig. 3); a catheter (616, Fig. 3) extending distally from the catheter adapter (610, see Fig. 3); a side port (side port, Fig. 3 below) forming an opening (lumen of 615b and 615c) through a sidewall of the catheter adapter (610) into the inner lumen (615, see Fig. 3); a component (20, Fig. 3) positioned within the inner lumen (615) to cover the opening formed by the side port (side port, see Fig. 3 below); and an actuator (625, Fig. 3) contained within the side port (side port, Fig. 3 below), the actuator (625) being configured to compress the component inwardly when a device (40, Fig. 1) is inserted into the side port (side port, Fig. 3 below and see Col. 5, lines 65-67 through Col. 7, lines 1-3), the3 inward compression of the component (20) opening a flowpath from the side port (side port, Fig. 3 below) into the inner lumen (615), wherein the actuator (625) comprises a lumen (see hollow space inside of 625, Fig. 3) through which fluid may flow (fluid is capable of flowing through the lumen of 625) and a bottom portion (bottom portion, Fig. 3 below) having a diameter (see diameter of bottom portion, Fig. 3 below) that is smaller than the diameter of the opening (diameter of 615b, see Fig. 3) within the side port (side port, Fig. 3 below) and a top portion (top portion, Fig. 3 below) having a diameter (diameter of top portion, see Fig. 3) that is larger than the diameter of the opening (diameter of 615b) within the side port (side port, Fig. 3 below).
[AltContent: textbox (top portion)][AltContent: ]Examiner’s Annotated Fig. 3

[AltContent: textbox (bottom portion)][AltContent: ]
    PNG
    media_image1.png
    105
    194
    media_image1.png
    Greyscale

 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Lopez by adding the catheter taught by Schmidt et al. to the distal end of the connector and to substitute the actuator (25) for the actuator (625) taught by Schmidt et al. because Schmidt et al. teaches that element 616 is an artery cannula; hence, it is used to transfer fluid intravenously (Col. 5, lines 47-52) and Lopez teaches that the device is used to transfer medication intravenously (Col. 1, lines 5-8); the tubular body taught by Schmidt et al. serves open and close a valve flap (Schmidt, Col. 5, lines 64-67 and Col. 6, lines 1-5) and Lopez teaches that a pressure is exerted on element 25 from the opening 15 to collapse element 44 (Lopez, Col. 6, lines 1-7 and Col. 7, lines 30-31); hence, the tubular body 625 taught by Schmidt is capable of compressing element 24 located inside the lumen for the purposes of injecting another fluid inside the lumen via the side port (Schmidt, Col. 5, lines 30- 34, 65-67 and Col. 6, lines 1-3); therefore, the modification would yield the same predictable results as Lopez.  In addition,  Schmidt et al. also teaches that the amount of force required to displace element 625 while positioned inside a lumen is extremely low (Col.3, lines 12-13) and production cost element 625 is inexpensive (Col. 2, lines 64-67) and Lopez teaches that the device is susceptible to modifications and alternate constructions (Col. 8, lines 48-50).
(10, Fig. 10) comprising one or more antimicrobial agent (34/36, see [0028] and [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Lopez in view of Schmidt et al. by adding the antimicrobial agent taught by Harding et al. to the actuator because Harding et al. teaches that the antimicrobial agent helps prevents pathogens, bacteria, fungus, parasites and other harmful microorganisms from entering the patient and causing harm to the patient (see [0028]-[0029]). In addition, Harding et al. teaches that the antimicrobial agent is applied to the surface of a medical device that accesses a patient’s vein (see [0009]) and the actuator 625 taught by Lopez in view of Schmidt et al. is a portion of a medical device that is used for intravenous fluid delivery to a patient (see Lopez, Col. 1, lines 6-8).  Further, Lopez in view of Schmidt et al. teaches that the device is susceptible to modifications and alternate constructions (see Lopez, Col. 8, lines 48-50).
Regarding claim 2, Lopez in view of Schmidt et al. in view of Harding et al. does not specifically teach wherein the antimicrobial agent is contained within a material from which the actuator is formed, preferably wherein the material is a UV curable material, more preferably wherein the material comprises a coating on a surface of another material from which the actuator is formed.  However, Harding et al. teaches that the microbial agent is integrated into the material of the medical device (see [0028], see 35 U.S.C. §112(b) rejection above for interpretation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Lopez in view of Schmidt et al. in view of 625 such that the antimicrobial agent is contained within the material forming the actuator as taught by Harding et al. because Harding et al. teaches that the antimicrobial agent may be integrated into a material forming a medical device (see [0028]).  Further, Lopez in view of Schmidt et al. in view of Harding et al. teaches that the device is susceptible to modifications and alternate constructions (see Lopez, Col. 8, lines 48-50).
Regarding claim 4, Lopez in view of Schmidt et al. in view of Harding teaches wherein the antimicrobial agent is contained within a lubricant (see Harding et al., [0032] and [0035], see 35 U.S.C. § 112(b) rejection above for interpretation) applied to a surface of the actuator (625), but does not specifically teach, preferably wherein the antimicrobial agent comprises one or more of the chlorhexidine diacetate, more preferably wherein the lubricant comprises fused silica.
Regarding claim 5, Lopez in view of Schmidt et al. in view of Harding et al. teaches wherein the actuator (625) comprises a lumen (hollow space within 625, see Schmidt et al., Fig. 3) through which fluid flows from the device into the inner lumen (26/27, fluid is capable of flowing through the lumen of 625 in to the inner lumen 26/27).  
Regarding claim 6, Lopez in view of Schmidt et al. in view of Harding et al. teaches wherein the actuator (625) comprises a bottom portion (bottom portion, see Fig. 3 above under claim 1 above) that extends into the inner lumen (26/27) when the device (31) is inserted into the side port (12, see Lopez Col. 7, lines 24-35, with the modification the bottom portion of 625 will extend win 26/27 when 31 exerts a pressure on 625).  
Regarding claim 7, Lopez in view of Schmidt et al. in view of Harding et al. teaches wherein, when the device (31) is removed from the side port (12), the tubing (24) forces the actuator (625) back into the side port (12) to allow the tubing (24) to seal the opening (lumen of 12 and opening at 16) formed by the side port (12, see Lopez Col. 7, lines 43-46).  
	Regarding claim 8, Lopez in view of Schmidt et al. in view of Harding et al. does not teach wherein the side port and the actuator are configured to prevent the actuator from being removed from the side port. However, Schmidt et al. teaches a stop rib (19, Fig. 1) that is positioned within a lumen (15, Fig. 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify the device taught by Lopez in view of Schmidt et al. in view of Harding et al. by adding the stop rib taught by Schmidt et al. to the side wall of element 12 taught by Lopez in view of Schmidt et al. in view of Harding et al. because Schmidt et al. teaches that the stop element is positionable on a side wall within a lumen of a medical device to prevent an actuator from falling out of the lumen in which the actuator is positioned (see Figs. 1- 2 and Col. 5, lines 1-5); thereby ensuring that the actuator remains positioned within the side port during and after use. In addition, Lopez in view of Schmidt et al. in view of Harding et al. teaches that the device is susceptible to modifications and alternate constructions (see Lopez, Col. 8, lines 48-50).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (Patent. No. 5,810,768) in view of Schmidt et al. (Patent No. 5,613,663) in view of Harding et al. (Pub. No. 2008/0161763) in view of Ou-Yang (Pub. No. 2010/0135949).
	Regarding claim 3, Lopez in view of Schmidt et al. in view of Harding et al. does not teach wherein the antimicrobial agent comprises chlorhexidine diacetate. However, Ou- Yang teaches an antimicrobial agent which can be chlorhexidine diacetate (see abstract). 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the device taught by Lopez in view of Schmidt et al. in view of Harding et (see abstract) because Ou-Yang teaches that the antimicrobial agents are able to diffuse through the matrix and kill microscopic organisms that come in contact with the coating surface ([0016]) and Lopez in view of Schmidt et al. in view of Harding et al. teaches that the antimicrobial agent can be made of a chlorhexidine base (see Harding et al., [0032]) and the antimicrobial agent taught by Ou-Yang has chlorhexidine (see abstract); hence, antimicrobial agents are art effective equivalents and the modification would yield the same predictable result. Further, Lopez in view of Schmidt et al. in view of Harding et al. teaches that modifications may be made to the device (see Lopez, Col. 8, lines 48-50).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783